

Exhibit 10.1


AMENDMENT TO SOLAR POWER SYSTEMS AGREEMENT


AMENDMENT TO SOLAR POWER SYSTEMS AGREEMENT, dated effective as of August 15,
2012, by and among CORONUS SOLAR INC. (“Coronus Solar”), CORONUS ENERGY CORP.
(“Coronus Energy”), and BELECTRIC, INC. (“Belectric”).


RECITALS


WHEREAS, Coronus Solar, Coronus Energy and Belectric have previously entered
into a Solar Power Systems Agreement, dated effective as of March 31, 2011 (the
“Solar Power Systems Agreement”) (capitalized terms used but not defined herein
shall have the meanings ascribed thereto in the Solar Power Systems Agreement);
and


WHEREAS, Coronus Solar, Coronus Energy and Belectric wish to amend the Solar
Power Systems Agreement as provided herein.


NOW, THEREFORE, in connection with and in consideration of the premises and the
mutual agreements and covenants hereinafter set forth, the Buyer and the Seller
hereby agree as follows:


1.       
Sections 1.1(d) and 1.1(e) of the Solar Power Systems Agreement are hereby
deleted. Insofar as the Solar Power Systems Agreement refers to an Energy Unit,
such references shall be deemed to be references to a Solar System.

 
2.       
Sections 2 of the Solar Power Systems Agreement is hereby amended to read in its
entirety as follows:

 
“2.            PURCHASE AND SALE
 
       2.1   Purchase and Sale
 
Based on the representations and warranties contained in this Agreement,
Belectric agrees to sell, assign and transfer to Coronus Energy and, Coronus
Energy agrees to purchase from Belectric, Solar Systems, for the price and in
accordance with and subject to the terms and conditions set forth in this
Agreement.
 
       2.2   Purchase Price
 
Coronus Energy and Belectric will negotiate, in good faith, the purchase price
of each Solar System on a per Solar System basis (the “Purchase and Sale
Agreements”). As additional consideration, Coronus Solar has issued 1,097,400
common shares to Belectric at a deemed price of $1.05 per share (the “Payment
Shares”).
 
2.3           Non-Refundability of Payment Shares
 
Coronus Solar and Coronus Energy acknowledge and agree that the Payment Shares
are non-refundable.
 
2.4           Restrictions on Transfer
 
Belectric acknowledges and agrees that the Payment Shares will be subject to
restrictions on resale and transfer in accordance with applicable securities
laws. Belectric further
 

{007610000-00102119; 1
}                                                                          SGR\9649205.1
 
 

--------------------------------------------------------------------------------

 
- 2 -

acknowledges and agrees that the Payment Shares may be subject to additional
resale restrictions based upon Belectric’s jurisdiction of residence and the
jurisdiction of residence of any proposed transferee of the Payment Shares, and
it is Belectric’s responsibility to find out what these restrictions are and
comply with same before selling, transferring or otherwise disposing of the
Payment Shares. Belectric acknowledges and agrees that the certificate
representing the Payment Shares will bear such legends as are required with
respect to any such restrictions on resale and transfer.
 
3.       
Section 3 of the Solar Power Systems Agreement is hereby deleted.

 
4.       
Section 8 of the Solar Power Systems Agreement is hereby amended to read in its
entirety as follows:

 
“Pursuant to Operations and Maintenance Agreements, to be negotiated in good
faith between Coronus Energy and Belectric, Belectric shall be responsible for
managing the operation of the Solar Systems, throughout the duration of the
power purchase agreement underlying each Solar System.”
 
5.       
Section 10 of the Solar Power Systems Agreement is hereby amended to read in its
entirety as follows:

 
“10.          TERM
 
10.1     Three Years
 
This Agreement shall be effective as of August 15, 2012, and shall remain in
full force and effect for three years (the “Three Year Term”).
 
10.2     100 MW
 
This Agreement shall expire prior to the Three Year Term provided Coronus Energy
and Belectric enter into Purchase and Sale Agreements totaling 100 MW of Solar
Systems prior to the expiry of the Three Year Term.
 
10.3     Exclusivity
 
Throughout the term of this Agreement, Belectric shall retain the exclusive
right to negotiate Purchase and Sale Agreements with Coronus Energy for Solar
Systems.”
 
6.       
Sections 11.2, 13.5, 14.2, and 15.2 of the Solar Power Systems Agreement are
hereby deleted.

 
Except as provided herein, the Solar Power Systems Agreement shall remain
unamended and in full force and effect.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 


 


 


 


 

{007610000-00102119; 1 }
 
 

--------------------------------------------------------------------------------

 
- 3 -

IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the day and year first above written.
 

         
CORONUS SOLAR INC.
                   
Per: 
JEFF THACHUK____________________
     
Signature
     
Jeff Thachuk
President
 
             
CORONUS ENERGY CORP.
                   
Per: 
JEFF THACHUK____________________
     
Signature
     
Jeff Thachuk
President
                     
BELECTRIC, INC.
                   
Per: 
DAVID TAGGART___________________
     
Signature
     
David Taggart
President
   
























{007610000-00102119; 1 }
 
 

--------------------------------------------------------------------------------

 
